         Case 8:19-cr-00061-JVS Document 259 Filed 08/31/20 Page 1 of 1 Page ID #:3682
                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA
                                                CRIMINAL MINUTES - GENERAL




 Case No.          SACR 19-61-JVS                                                              Date    August 31, 2020


 Present: The Honorable        JAMES V. SELNA, U.S. DISTRICT COURT JUDGE
 Interpreter

                Lisa Bredahl                       Sharon Seffens                         Julian Andre/Brett Sagel
            Deputy Clerk                       Court Reporter/Recorder                     Assistant U.S. Attorney


                 U.S.A. v. Defendant(s):          Present Cust. Bond         Attorneys for Defendants:        Present App. Ret.

Michael John Avenatti                               X           X       Dean Steward                              X              X



 Proceedings:        TELEPHONIC STATUS CONFERENCE


      Cause is called for hearing telephonically with the defendant, his counsel, and counsel for
the Government present. The defendant has a waiver on file and personaly consents to a
telephonic hearing.

      Court and counsel confer. Defendant shall file any motion to sever by September 14,
2020. Government shall file their brief re defendant’s pretrial services violation by September
4, 2020. Any opposition shall be filed by September 11, 2020. Any reply shall be filed by
September 18, 2020 when the matter stands submitted. If the Court deems it necessary, a
hearing will be set.




                                                                                                              :       10

                                                                    Initials of Deputy Clerk     lmb




CR-11 (10/08)                                     CRIMINAL MINUTES - GENERAL                                               Page 1 of 1
